Case 2:20-cv-00076-JRG Document 79 Filed 02/03/21 Page 1 of 2 PageID #: 5249




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

CAPELLA PHOTONICS, INC.                        §
                                               §
v.                                             §
                                                          Case No. 2:20-CV-0076-JRG
                                               §
FUJITSU NETWORK                                §
COMMUNICATIONS, INC.                           §

CAPELLA PHOTONICS, INC.                        §
                                               §
v.                                             §          Case No. 2:20-CV-0077-JRG
                                               §
INFINERA CORPORATION, ET AL.                   §

                                             ORDER

       Previously, the Court appointed Don Tiller as the technical advisor to the Court in this

action with his costs to be assessed equally between Plaintiff and Defendant and timely paid as

billed. Mr. Tiller’s contact information has changed and his updated information is as follows:

Donald Edward Tiller
D. Tiller Law PLLC
817-875-7052 (cell)
817-928-4361 (office)
2501 Parkview Drive, Suite 312
Fort Worth, TX 76102
FAX: 817-928-4346
Email: don.tiller@dtillerlawpllc.com

       The Court has received Mr. Tiller’s invoice for services through February 2, 2021 in the

amount of $32,655.00 and hereby ORDERS payment to be promptly made to Mr. Tiller within

thirty (30) days of this Order as follows:

       Plaintiff:                                                  $16,327.50

       Defendants:                                                 $16,327.50
Case 2:20-cv-00076-JRG Document 79 Filed 02/03/21 Page 2 of 2 PageID #: 5250




       Defendants are hereby ORDERED to appoint a lead counsel to collect payment from

Defendants and to make a single payment to Mr. Tiller on behalf of all Defendants.
       SIGNED this 3rd day of January, 2012.
       SIGNED this 2nd day of February, 2021.




                                                   ____________________________________
                                                   ROY S. PAYNE
                                                   UNITED STATES MAGISTRATE JUDGE




                                             -2-
